Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00821-CV

                      Billy Albert TOMES d/b/a Bexar County Customs,
                                        Appellant

                                               v.

                                     Justin THOMPSON,
                                            Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV02126
                          Honorable Karen Crouch, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

         In accordance with this court’s opinion of this date, the judgment of the trial court on
liability is AFFIRMED, the awards of damages and attorney’s fees are REVERSED, and the case
is REMANDED to the trial court for a new trial on the issue of unliquidated damages.

        We ORDER that appellant, Billy Albert Tomes d/b/a Bexar County Customs, recover his
costs of this appeal from appellee, Justin Thompson.

       SIGNED October 5, 2016.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice